Citation Nr: 0719449	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-17 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to a total rating based on individual 
unemployability (TDIU).  

2.	Entitlement to an increased rating for the service-
connected cervical spine disorder, currently rated as 10 
percent disabling.  

3.	Entitlement to an increased rating for the service-
connected lumbosacral spine disorder, currently rated as 10 
percent disabling.  

4.	Service connection for stinging, burning, and ringing of 
the ears, to include as due to undiagnosed illness.

5.	Service connection for fibromyalgia, to include as due to 
undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel  


INTRODUCTION

The veteran had verified active service from October 1973 to 
February 1974, and from August 1991 to April 1992.  The 
record indicates that the veteran also served with the army 
reserves and with the army national guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.      

The issues of service connection for fibromyalgia and ear 
disorders, and for increased rating for lower and upper spine 
disorders, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected disabilities have not rendered him 
unemployable under VA guidelines.  



CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a TDIU.  In the interest of clarity, 
the Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2001 and May 2005.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
evidence needed to substantiate his claim.  VA requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which VA should obtain for 
the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claim.  Id.  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not fully notify the veteran prior to the 
initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And VA has not notified the veteran yet regarding 
effective dates for the award of VA benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran by these oversights is rebutted by 
the remainder of the record.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's claim 
will be denied.  So the veteran will not be negatively 
affected by the timing of the notification here, or by the 
lack of notice regarding effective dates (no effective date 
will be assigned here).  And the Board notes that the record 
is overwhelmingly against the veteran's TDIU claim given that 
his highest rated service-connected disorder is 30 percent.  
See 38 C.F.R. §§ 3.341(a), 4.16(a) (2006).  As such, the 
Board finds that proceeding with the issuance of a final 
decision here is appropriate.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In sum, the Board finds that VA satisfied VCAA notification 
requirements here.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examinations.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Veteran's Claim to a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
disorders disable him to such an extent that he is currently 
unemployable.  The Board disagrees with his claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In this matter, the veteran is not eligible for a TDIU 
because, of his several service-connected disorders, the 
highest rated disability evaluation is 30 percent.  His TDIU 
claim therefore falls short of the 40 percent threshold noted 
under 38 C.F.R. § 4.16.  See also 38 C.F.R. § 4.25.  As the 
record now stands, the veteran is service-connected for 
dizziness and fainting at 30 percent disabling, generalized 
body aches at 20 percent disabling, a lumbosacral spine 
disorder at 10 percent disabling, a cervical spine disorder 
at 10 percent disabling, and tinnitus at 10 percent 
disabling.    

In short, the evidence does not show that the veteran is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
38 C.F.R. § 4.16(a).  The evidence therefore preponderates 
against his claim for a TDIU.  The benefit-of-the-doubt rule 
does not apply here.  38 U.S.C.A. § 5107(b).  

Finally, the Board notes that there is no indication in the 
record that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2006).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to a total rating based on individual 
unemployability is denied.    


REMAND

Regarding the remaining issues on appeal, the Board finds 
remand appropriate here for two reasons.  

First, the veteran has not undergone VA compensation 
examination for his service-connected spine disorders since 
May 2004.  To address the veteran's increased rating claims - 
for lower spine and neck disorders - the Board finds current 
VA compensation examination reports necessary.  

Second, the veteran has submitted additional evidence to VA 
since the last Supplemental Statement of the Case of record 
(May 2005).  In the March 2007 Appellant's Brief of record, 
the veteran's representative stated that the veteran would 
not waive initial agency of jurisdiction review of this 
evidence.  Remand is appropriate for review of this evidence 
as some of the evidence pertains to the two service 
connection claims currently on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an orthopedist to 
determine the nature and severity of the 
veteran's service-connected lower spine 
and neck disorders.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full. 
 
2.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


